             Case 2:05-cr-00135-MCE Document 71 Filed 04/01/21 Page 1 of 1


 1 ETAN ZAITSU [SBN 287106]
   Attorney at Law
 2
   Zaitsu Law
 3 331 J Street, Suite 200
   Sacramento, CA 95814
 4 916.542.0270
   etan@zaitsulaw.com
 5
   Attorney for Defendant
 6 DARRON MCDANIEL

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       2:05-CR-00135-MCE
11
                         Plaintiff,                  ORDER FOR WAIVER OF DEFENDANT’S
12                                                   PERSONAL APPEARANCE IN LIEU OF VIDEO
             v.                                      CONFERENCE APPEARANCE
13
     DARRON MCDANIEL,                                DATE: March 29, 2021
14                                                   TIME: 10:00 a.m.
                         Defendant.                  COURT: Hon. Morrison C. England, Jr.
15

16

17

18         IT IS HEREBY ORDERED that the personal appearance of Defendant Darron McDaniel is
19 waived in lieu of video conference appearance pursuant to General Order 616 and 624.

20         IT IS SO ORDERED.
21 Dated: March 31, 2021

22

23

24

25

26
27

28

      WAIVER OF IN-PERSON APPEARANCE                 1
30
